Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered March 22, 2004, which, in an action for personal injuries sustained when plaintiff tripped on the sidewalk outside of defendant-appellant’s hotel, denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Although defendant City of New York would generally be liable for accidents caused by sidewalk defects (see Weiskopf v City of New York, 5 AD3d 202, 203 [2004]) that occurred prior to September 14, 2003 (Administrative Code of City of NY § 7-210), appellant failed to establish that plaintiff’s accident occurred outside the property line of its hotel, which is designated by plaques on the sidewalk. Thus, an issue of fact remains as to whether the alleged sidewalk defect was on appellant’s property or the public sidewalk. We have considered appellant’s other arguments and find them unavailing. Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and Catterson, JJ.